IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,276-01


                    EX PARTE HERSCHEL STEVEN TYSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 2016F00036 IN THE 5th DISTRICT COURT
                               FROM CASS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession of a firearm by a felon and sentenced to three years’ imprisonment. He did not appeal

his conviction.

        Applicant contends that his plea was involuntary because he was not made aware that the

prior felony conviction upon which this offense was based was unavailable because the order setting

aside his prior felony conviction released him from all penalties and disabilities resulting from that

conviction. Cuellar v. State, 70 S.W.3d 815 (Tex. Crim. App. 2002). The trial court, with the
                                                                                                    2

agreement of the State, recommends that relief be granted.

       The trial court’s findings are supported by the record, but we must first address the fact that

the habeas corpus application before us is not compliant with TEX . R. APP . P. 73.1 in any way.1

However, because the record clearly shows Applicant is entitled to relief, we exercise our

jurisdiction and grant relief. Ex parte Golden, 991 S.W.2d 859 (Tex. Crim. App. 1999).

       Relief is granted. The judgment in Cause No. 2016F00036 in the 5th District Court of Cass

County is set aside, and Applicant is remanded to the custody of the Sheriff of Cass County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 9, 2019
Do not publish




       1
        It should be noted that Applicant is represented by habeas counsel in this application.
We would remind counsel to consult the appropriate statutes and rules before filing any habeas
corpus applications in the future.